Citation Nr: 0727829	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
denied an increase in a 30 percent rating for the veteran's 
service-connected PTSD.  In December 2006, the Board remanded 
this appeal for further development.  


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms such as outbursts of anger, impaired impulse 
control, and suicidal ideation. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7,
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2004 and December 2006 letters, the RO 
provided notice as to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The December 2006 letter also advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; and 
lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Thus, the Board will discuss the evidence in reverse 
chronological order starting with the most recent.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

A March 2004 VA psychiatric examination report noted that the 
veteran stated that he had a lot of psychiatric problems.  He 
reported that the frequency of such symptoms was every day or 
every week and that the severity was quite severe.  It was 
noted that the duration was for one to two hours or maybe one 
to two days.  The veteran indicated that he had flashbacks, 
insomnia, depression, anxiety, nightmares, and dreams.  He 
reported that he could not go out because he was afraid and 
that he could not talk to someone because he would get angry 
for no reason.  He stated that he finished the twelfth grade.  
The veteran reported that if he felt depressed or had 
anxiety, he would call in sick and not go to work.  He stated 
that such would happen maybe five or six times a month.  The 
veteran indicated that he was widowed and that he had a 
thirty-one year old son.  He noted that he did not have a 
good relationship with his son and that he would see him 
maybe once or twice a month. The veteran reported that his 
degree and quality of social relationships was very poor.  He 
noted that he did not have a good friend to socialize with 
because he was very short-tempered and would get angry for no 
reason.  He stated that, therefore, he could not find a good 
friend.  The veteran indicated that he did not use a lot of 
alcohol and that he just used it if he had a flashback or 
severe anxiety.  He indicated that he would fight, but that 
he was not violent.  He noted that he was just loud and would 
get angry.  The veteran related that he went to see his 
mother two to three times a year and that he would see his 
brother once a year, or once in two years.  

The examiner reported that the veteran did not have 
impairment of his thought process or delusions or 
hallucinations.  The examiner stated that the veteran made 
good eye contact.  It was noted that as to suicidal or 
homicidal thought, the veteran indicated that he had a lot of 
suicidal thoughts, but he never had homicidal ideation.  The 
examiner reported that the veteran was able to maintain 
minimal personal hygiene and that he was oriented times three 
to person, place, and time.  The examiner indicated that the 
veteran's rate and flow of speech was good and that he 
reported that his long-term memory was poor.  It was noted 
that the veteran stated that he had a lot of panic attacks 
when he got angry, but no panic attacks were seen in the 
interview.  The examiner indicated that the veteran 
complained of depression, depressed mood, and anxiety and 
that he reported that he had a problem with sleeping.  The 
diagnosis was PTSD.  A GAF score of 50 was assigned.  The 
examiner commented that the veteran was cooperative and 
irritable.  It was noted that he moved his chair 
continuously.  The examiner stated that the veteran showed 
that he was depressed.  It was noted that the veteran 
reported that he tried not to use alcohol, but when he would 
get depressed he would drink alcohol to get rid of the 
feeling.  It was also reported that veteran worked as a 
driver at a nursing home but did not talk with the patients, 
left everybody alone, and did not talk a lot.  

Other recent treatment records show treatment for disorders 
including PTSD.  An August 2004 entry noted a GAF score of 
50.  An October 2004 treatment report related diagnoses of 
alcohol abuse, PTSD, and possible bipolar disorder, 
depressed.  A November 2004 treatment report related a 
diagnosis of PTSD, chronic, severe.  A GAF score of 50 was 
assigned.  A May 2005 VA treatment entry indicated a 
diagnosis of PTSD.  A GAF score of 55 was assigned.  It was 
noted that PTSD symptoms of depression were shown by his 
reports and displays of helplessness and pessimism.

A January 2007 lay statement from the veteran's mother 
reported that over the years, the veteran had still been very 
nervous, but was always a good son and father to his son.  
She stated that the veteran did not like to attend family 
weddings and parties, etc.  A January 2007 lay statement from 
a friend of the veteran indicated that the veteran avoided 
new contacts with people and that he would have a big 
reaction to loud noises and become very jumpy.  It was noted 
that the veteran avoided any pressure situations and that, at 
times, he would just leave the room or the crowd when such 
occurred.  

The most recent May 2007 VA psychiatric examination report 
noted that the veteran reported that he had not had a medical 
or psychiatric hospitalization since leaving the military.  
He reported that he was receiving individual psychotherapy on 
an outpatient basis.  The veteran indicated that he would 
sleep two to three times a night due to combat-related 
nightmares and that he would have flashbacks about Vietnam.  
He stated that he had few friends and that he was emotionally 
distant from his son.  He noted that he was losing interest 
in hunting and fishing.  The veteran also reported that he 
was having panic attacks while driving and that he 
experienced road rage.  He indicated that he was short-
tempered, that he had been verbally threatening, and that he 
was depressed and anxious much of the time.  He stated that 
he was suspicious of other and that he was always on the 
edge.  The veteran related that he was very agitated by loud 
noises, that he had difficulty sustaining concentration, and 
that he was easily distracted.  He noted that he experienced 
such symptoms on a near daily basis, that they were severe in 
nature, and that he rarely went a day without experiencing 
them.  It was reported that the veteran had not attempted 
suicide since leaving the military although he did often have 
suicidal ideation.  

The veteran indicated that in 1982 he was hired as a driver 
and maintenance man at a nursing home and that he continued 
to work on that job up until the present.  He stated that he 
still had difficulty on the job and that he had many run-ins 
with supervisors.  He noted that in his most recent run-in, 
he verbally threatened another employee.  The veteran 
indicated that he enjoyed the driving more than the 
maintenance work because he could often be by himself while 
driving.  He reported that he had altercations with other 
drivers in the past several years and that in the past two 
years, he started having panic attacks while operating a 
vehicle.  He related that he was finding it very difficult to 
perform his duties and that he was pessimistic that he would 
be able to last three more years on the job so that he could 
retire at the age of sixty-two.  

The veteran reported that he was married in 1972 and that he 
wife died in 1974.  He noted that he loved his wife and that 
the marriage was doing well before she died.  The veteran 
stated that he started drinking heavily after his wife's 
death.  He indicated that he was remarried in 1988 and that 
the marriage was ill-advised and he was separated in two 
weeks.  He noted that he got the marriage annulled.  The 
veteran reported that since his second marriage, he had been 
involved with several girlfriends.  He stated that a few of 
the relationships had lasted over a couple of years and that 
all the women had told him that he was moody and very 
irritable.  The veteran indicated that he was in a new 
relationship that was about one month in duration.  He noted 
that the woman had already told him that he was distant and 
difficult to live with.  He stated that he was not optimistic 
about the future of the current relationship.  The veteran 
reported that he had a son from his first marriage and that 
his mother had largely raised his son.  He reported that he 
cut back on his drinking after the second marriage and that 
he and his son started bonding more after the second 
marriage.  He stated that he had become closer to his son and 
that they had a good relationship, but that he had difficulty 
expressing those feelings.  

The veteran indicated that he had few close friends.  He 
noted that he was once actively involved in the local VFW, 
but that he had withdrawn from such activities due to 
feelings of being stressed out.  He stated that several 
friends had moved out of the area in the last few years, some 
had become ill, and some had died.  The veteran reported that 
he had not made any new friends in the last several years and 
that he went out less frequently than he had in the past.  He 
related that his main hobbies over the years had been hunting 
and fishing and that he had not gone fishing in many years.  
He reported that he still went hunting from time to time, but 
that he did not enjoy it as much as he did in the past.  

The examiner indicated that, in summary, the veteran was 
displaying a severe deficit in his social functioning.  It 
was noted that he had few close friends and little in the way 
of a social support system.  The examiner stated that the 
veteran had difficulty maintaining relationships with women 
and difficulty expressing his feelings towards his son.  It 
was reported that the veteran had lost interest in his 
hobbies and that he was no longer actively involved with 
veterans' groups.  The examiner indicated that the veteran 
was losing all interest in the world around him and was 
increasing in his social isolation.  He stated that the 
veteran was able to maintain employment on the same job for 
twenty-five years, but that it was clear that he had 
difficulties in the workplace.  It was noted that the veteran 
had difficult relationships with many of his supervisors and 
that he had threatened violence to co-workers.  The examiner 
indicated that the veteran had no close friends at work and 
that he tried to actively avoid others.  The examiner 
commented that it was his opinion that he was displaying a 
moderate deficit in his vocational functioning and that the 
veteran might be terminated from his job before he can 
complete the three years he needed for retirement.  

The examiner reported that the veteran was well groomed and 
neatly attired and that his appearance indicated that he had 
the ability to maintain basic life skills.  The examiner 
stated that the veteran initially had some difficulty making 
eye contact, but that as the examination continued, his eye 
contact improved.  It was noted that the veteran was 
straightforward in his responses and that he was never 
deceptive.  The examiner reported that the veteran was 
oriented in all three spheres, that his affect was anxious, 
and that his mood was depressed.  The examiner noted that the 
veteran spoke in a quiet voice and that his rate of speech 
was within normal limits.  It was noted that the veteran was 
mildly tangential in his speech, but that he had little 
difficulty getting back on topic.  The examiner indicated 
that the veteran made no unusual utterances, that he 
displayed a moderate impairment of his short-term memory, and 
that his long-term memory was fully intact.  The examiner 
stated that the veteran denied the presence of both auditory 
and visual hallucinations and that while he expressed a great 
deal of suspiciousness about a number of people, no 
delusional material was elicited.  It was noted that the 
veteran denied the presence of homicidal ideation and that he 
admitted to suicidal ideation.  He stated that he often felt 
frustrated with his life and wished he were dead.  He 
indicated that despite the suicidal ideation, he had never 
really had a strong urge to commit suicide.  The examiner 
reported that the veteran did not exhibit any symptoms 
indicative of a formal thought disorder.  It was noted that 
the veteran was anxious many times during the interview and 
that he was especially anxious when discussing events of 
Vietnam.  It was also reported that the veteran became sad 
and tearful several times during the interview.  The veteran 
stated that he felt anxious and depressed much of the time 
and stated that he knew he was becoming more socially 
isolated, but felt helpless to do anything about it.  The 
examiner indicated that the veteran did appear to have an 
impulse control difficulty.  

The examiner indicated that the veteran continued to meet the 
DSM-IV criteria for PTSD.  The examiner noted that he had a 
severe sleep disturbance due to combat-related nightmares and 
that he had intrusive thoughts and flashbacks of Vietnam.  
The examiner stated that the veteran had demonstrated a 
markedly diminished interest and participation in significant 
activities, that he had intense feelings of detachment and 
estrangement from others, and that he had a restricted range 
of affect and had difficulty expressing his feelings.  It was 
noted that the veteran was anxious and depressed much of the 
time and that he was highly irritable and prone to outbursts 
of anger.  The examiner indicated that the veteran had 
difficulty sustaining concentration, that he was easily 
distracted, and that he displayed hypervigilence and had an 
exaggerated startle response.  

The diagnoses were PTSD with panic attacks, chronic, delayed, 
severe, and rule out alcohol abuse.  A GAF score of 40 was 
assigned with the highest GAF score in the past year also 
listed as 40.  The examiner commented that it appeared that 
the veteran's symptoms had intensified since the previous 
examination in March 2004 and that he was displaying a severe 
deficit in social functioning.  The examiner remarked that 
the veteran had become an anxious, depressed, lonely, 
individual that received little joy out of life.  The 
examiner indicated that the social deficit was a direct 
result of the trauma-related symptoms associated with PTSD.  
The examiner stated that the veteran was displaying a 
moderate deficit in his vocational functioning.  The examiner 
indicated that the vocational deficit was a direct result of 
the trauma related symptoms associated with PTSD.  The 
examiner reported that since the veteran had greatly reduced 
his use of alcohol, his social and vocational deficits had 
worsened.  The examiner commented that it was his opinion 
that the veteran's deficits in his social and vocational 
functioning were due to trauma-related symptoms associated 
with PTSD and not his alcohol use.  The examiner indicated 
that the prognosis for the veteran was guarded.  

A treatment record dated two days later noted the veteran 
feeling hopeless and that the only reason he has not killed 
himself is because of his son.  He was tense and restless, 
avoiding eye contact.  The examiner noted that while his 
suicidality was severe, it was not of an alarming proportion 
requiring involuntary commitment at this time.

The medical evidence discussed above shows that the veteran 
has been employed for the last twenty-five years and that he 
is in a new relationship with a woman, 
but is not optimistic about the current relationship.  He 
apparently has a good relationship with his son, but has 
difficulty expressing his feelings.  The most recent May 2007 
VA psychiatric examination report related a GAF score of 40, 
suggesting major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood.  
Additionally, the examiner indicated that the veteran was 
displaying a severe deficit in social functioning and that he 
was displaying a moderate deficit in vocational functioning.  
The examiner also commented that the veteran's symptoms had 
intensified since the previous examination.  It was noted 
that the veteran had outbursts of anger, and had threatened 
violence to people at work.  The veteran also reported panic 
attacks and road rage while driving.  Severe suicidal 
ideation was also noted.  

In light of the evidence of record, the Board will resolve 
all doubt in favor of the veteran, and award an increased 70 
percent evaluation.  38 C.F.R. § 4.7.  

Total social and occupational impairment to warrant a 100 
percent rating is not shown.  In this regard, the veteran is 
currently employed, has a new girlfriend, was well groomed 
and able to maintain basic life skills.  He was fully 
oriented, and had only moderate impairment of short term 
memory, with intact long term memory.  Further, while he did 
express suicidal ideation, the examiner indicated that such 
was not of alarming proportion to warrant commitment.  
Finally, the veteran has denied homicidal ideation.  Thus, 
the 70 percent rating being assigned adequately addresses his 
PTSD symptomatology.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


